Citation Nr: 0945612	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right knee 
meniscectomy and removal of ganglion cyst, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pulmonary disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.	Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The Veteran requested a hearing before a decision review 
officer (DRO) when he submitted his substantive appeal in 
September 2007.  By a November 2007 letter he was advised 
that he was scheduled for a hearing at the RO in December 
2007.  He submitted a statement in December 2007 and 
requested that the hearing be cancelled.  Consequently, the 
Board will proceed with a decision on the claims on appeal.   


FINDINGS OF FACT

1.  The Veteran's service-connected right knee meniscectomy 
and removal of ganglion cyst is manifested by subjective 
complaints of pain and objective evidence of some limitation 
of motion and pain, but no subluxation, locking, or 
instability.  

2.  The Veteran does not have hypertension that is 
attributable to military service, including exposure to 
herbicides in service, or was caused or made worse by 
service-connected disability.  

3.  The Veteran does not have pulmonary disease attributable 
to military service, including exposure to herbicides in 
service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher rating for right 
knee meniscectomy and removal of ganglion cyst have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2009).

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, including as due to exposure to herbicides; 
hypertension is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have a pulmonary disease that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2006; a rating decision 
in February 2007; a statement of the case in August 2007; and 
supplemental statements of the case in April 2008, May 2009, 
and July 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection on appeal, 
the record is absent for competent lay or medical evidence 
that these disabilities are the result of a disease or injury 
incurred in or aggravated by active military service.  The 
Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the Veteran's 
claimed disabilities to exposure to herbicides in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder of ringing in the ears since discharge.  Because 
there was evidence of record satisfying two of the 
requirements of the statute, competent evidence of a current 
disability and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination. 

However, unlike Charles, the Veteran has not reported a 
continuity of the symptoms of his claimed disabilities since 
separation.  Instead, he has asserted a relationship between 
his claimed disabilities and his military service, including 
exposure to herbicides which is outside the competence of the 
Veteran as a layperson.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluations of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009). 

Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2009).

Associated with the claims file are VA outpatient treatment 
reports.  The records do not document any complaints, 
findings or treatment for the Veteran's right knee 
disability.  The records note that the Veteran ambulated 
freely until August 2006 when he presented with left-sided 
weakness which was thought to be secondary to an ischemic 
cerebrovascular accident (CVA).  

The Veteran was afforded a VA examination in January 2007.  
The Veteran reported right knee pain.  He was noted to 
ambulate with a walker since a recent surgery with 
aortofemoral bypass due to arterial thrombosis with embolism.  
The Veteran was noted to be unable to stand for more than a 
few minutes and unable to walk more than a few yards.  The 
examiner noted that the Veteran was doing walker training 
because he had a CVA with residual left hemiparesis in 
September 2006.  Range of motion testing revealed flexion 
from 10 to 135 degrees with pain and no additional loss of 
motion on repetitive use and extension from 135 to -10 
degrees with pain and no additional loss of motion on 
repetitive use.  There was no inflammatory arthritis and no 
joint ankylosis.  The Veteran was noted to have crepitus and 
grinding but no instability, clicking, effusion, dislocation, 
or locking.  The Veteran was noted to be unemployed.  He said 
he retired in 1998 after working twenty-six years as a welder 
and factory worker.  The examiner diagnosed the Veteran with 
removal of ganglion cyst and meniscus of the right knee.  The 
examiner noted that the Veteran had limitations due to left 
leg ulcer and hand conditions with CVA with residual 
hemiparesis.  

The Veteran was afforded a VA examination in July 2009.  The 
Veteran reported that he was not using any pain medications 
for his knee.  He was noted to have been wheelchair bound for 
the past one to two years.  The examiner noted that the 
Veteran's right knee joint was deformed, painful, and weak 
with decreased speed of joint motion with tenderness and 
weekly flare-ups precipitated by cold and rainy days.  There 
was no giving way, instability, stiffness, incoordination, 
episodes of dislocation or subluxation, locking, or effusion.  
The examiner indicated that there were no constitutional 
symptoms of arthritis or incapacitating episodes of 
arthritis.  The Veteran was unable to stand and used a 
wheelchair.  Physical examination revealed that the right 
knee joint had bony joint enlargement, crepitus, and 
tenderness with clicking/snaps and locking.  There was no 
grinding, patellar abnormality, effusion, or dislocation.  
Range of motion testing revealed right knee flexion from 0 to 
130 degrees and objective evidence of pain on motion.  Right 
knee extension was noted to be normal at 0 degrees.  
Repetitive motion was noted to be limited by pain.  Range of 
motion after repetitive motion revealed flexion of 0 to 124 
degrees and extension from -5 to -7 degrees.  There was no 
joint ankylosis.  X-ray of the right knee revealed normal 
bony structure, alignment, and soft tissues.  Decreased bone 
density was noted.  The Veteran was noted to be retired due 
to age eligibility/duration of work.  The examiner diagnosed 
the Veteran with right knee removal of a ganglion cyst and 
meniscus.  The examiner noted that the Veteran had a history 
of surgery to the right legs with aortofemoral bypass due to 
arterial thrombosis with embolism.  

The Veteran's right knee disability has been rated as 20 
percent disabling under Diagnostic Code 5259.  38 C.F.R. § 
4.71a.  Diagnostic Code 5259 pertains to symptomatic removal 
of semilunar cartilage.  Although the Veteran's right knee 
disability has been rated as 20 percent disabling, under this 
Diagnostic Code a 10 percent rating is the maximum disability 
rating available.  Consequently, the Board has considered 
whether any other Diagnostic Codes would allow for an 
increased rating.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  38 C.F.R. § 4.71a.  

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  Neither 
of the VA examiners indicated that the Veteran had 
instability or dislocation.  The July 2009 examiner indicated 
that there were no episodes of subluxation.  Moreover, the 
Veteran denied episodes of locking at both examinations.  
Consequently, the Board finds that an increased rating based 
on instability or subluxation is not warranted under 
Diagnostic Code 5257.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  

When examined by VA in January 2007, the Veteran had flexion 
to 135 degrees and extension to -10 degrees.  The Veteran 
reported pain with motion but there was no additional loss of 
motion on repetitive use.  At the July 2009 VA examination he 
had flexion to 130 degrees and extension was limited by -5 
degrees with reports of pain on motion.  Flexion was limited 
to 124 after repetitive motion and extension was from -5 to -
7 degrees after repetitive motion.  Consequently, the 
Veteran's right knee disability does not warrant an increased 
rating for either limitation of extension or limitation of 
flexion, even taking into account additional functional loss 
caused by pain or other symptoms.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a Veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the probative medical evidence 
reveals that the limitations of motion do not warrant 
compensable ratings under the diagnostic codes pertaining to 
flexion and extension.  

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knee are appropriate.  
However, Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of tibia and fibula), and 5263 (genu recurvatum) 
are not for application because medical evidence does not 
show that Veteran has had those conditions.  The Board has 
also considered the possible application of DC 5258 
(dislocated semilunar cartilage) which addresses issues of 
cartilage damage.  However, the objective evidence during the 
relevant appeal period does not disclose dislocated semilunar 
cartilage.  Although the Veteran ambulated with the 
assistance of a walker at the first VA examination and was 
wheelchair bound at the time of the second examination, the 
Veteran's limitations were attributed to a CVA with residual 
left hemiparesis.  In fact, the examinations of record do not 
reveal any episodes of locking or effusion during the course 
of examinations of record.  In light of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against application of Diagnostic Code 5258. 
Finally, a separate evaluation for arthritis is also not 
warranted since there is no x-ray evidence of this condition.

In sum, the Veteran's right knee disability does not warrant 
an increased rating under any Diagnostic Code pertaining to 
the knee.  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not averred 
that his disability interferes with his ability to work as he 
worked for twenty-six years until 1998 when he retired due to 
age/duration of employment.  Additionally, the record does 
not show that the disability results in frequent periods of 
hospitalization.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Rice v. Shinseki, 22 Vet. App. 447 
(2009), in which the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record, is also not applicable since there is no indication 
that the Veteran has been rendered unemployable by his 
service-connected right knee disorder.  

Service Connection

The National Personnel Records Center (NPRC) indicated that 
the Veteran had served in Vietnam from August 21, 1966 to 
August 20, 1967.  Therefore, exposure to Agent Orange is 
presumed, pursuant to 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

The Veteran's service treatment records (STRs) reveal that 
the Veteran's blood pressure was recorded as 116/68 at his 
May 1965 pre-induction examination and 118/80 at his August 
1967 separation examination.  Clinical evaluations of the 
Veteran's heart, lungs, and chest were normal at both his 
pre-induction and separation examinations.  The Veteran 
denied high or low blood pressure, shortness of breath, and 
pain or pressure in his chest on an August 1967 report of 
medical history form prepared in conjunction with his 
separation examination.  He reported that he had asthma.  The 
examiner noted that the Veteran had a single episode of 
asthma eight years prior.  The STRs do not reveal any 
complaints, findings, or treatment for hypertension or a lung 
disability at any time in service.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1971 to April 2009.  The records 
document that the Veteran's active problems included 
hypertension and chronic obstructive pulmonary disease (COPD) 
as early as July 2001.  The Veteran was noted to be an active 
smoker.  The Veteran was noted to have been followed by 
pneumology after a September 2006 chest computed tomography 
(CT) revealed bilateral pleural effusions and a large right 
hilar nodular soft tissue density.  A December 2006 chest CT 
revealed that the pleural effusion had resolved and the 
tissue density had decreased in size suggesting that the 
infectious process was resolving. Follow-up chest x-rays 
revealed no effusions or masses.  The Veteran was assessed 
with uncontrolled blood pressure due to lack of use of 
Norvasc in April 2009.

The Veteran was afforded a VA examination in January 2007.  
The examiner indicated that the Veteran had been diagnosed 
with hypertension in 2001.  The Veteran denied any symptoms 
related to the diagnosis.  He was noted to use Metoprolol and 
Felodipine for his hypertension.  He was noted to have had a 
CVA in August 2006 and was status-post aorto bifemoral bypass 
secondary to arterial thromboembolism.  His blood pressure 
was recorded as 152/82, 158/80, and 156/78.  The examiner 
diagnosed the Veteran with hypertension and indicated that 
the Veteran's hypertension was not due to [service-connected] 
diabetes mellitus since it preceded diabetes by three years.  
She said the Veteran's hypertension continued to be not well-
controlled (the pattern had remained the same) while the 
Veteran's diabetes had been controlled in the last four 
years.  She concluded that there was no evidence of 
aggravation of hypertension on account of diabetes since the 
diagnosis.  She said it was more likely than not that the 
uncontrolled hypertension was related to factors other than 
diabetes.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2009).  Herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A Veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during that service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Hypertension

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2009).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The Veteran avers that he has hypertension related to his 
exposure to herbicides while serving in Vietnam.  Because he 
had served in Vietnam, he is presumed to have been exposed to 
herbicides during military service.  However, hypertension is 
not a disability for which service connection may be granted 
on a presumptive basis.  Consequently, service connection for 
hypertension is not warranted on a presumptive basis.  
38 C.F.R. § 3.309(e).  

The Board will next consider whether service connection is 
warranted on a direct basis.  The Veteran's STRs do not 
document any complaints, findings, or treatment for 
hypertension.  The VA outpatient treatment reports document a 
diagnosis of hypertension and the January 2007 VA examiner 
indicated that the Veteran was diagnosed with hypertension in 
2001.  However, there is no indication that the Veteran's 
hypertension was diagnosed within one year of his separation 
from service.  There is no medical evidence linking the 
Veteran's hypertension to his military service including 
exposure to herbicides.  Additionally, there is no evidence 
that hypertension was manifest to a compensable degree within 
one year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Consequently, service connection is not 
warranted on a direct basis.   

Finally, service connection for hypertension is not warranted 
on a secondary basis.  As noted, the January 2007 examiner 
indicated that the Veteran's hypertension's was not related 
to diabetes because hypertension preceded diabetes by three 
years.  Moreover, she opined that there was no evidence of 
aggravation of hypertension by the Veteran's diabetes because 
the Veteran's hypertension continued to be uncontrolled while 
his diabetes had been controlled over the last four years.  
She said it was more likely than not that the uncontrolled 
hypertension was related to factors other than diabetes.  
There is no contrary medical evidence linking the Veteran's 
hypertension to his service-connected diabetes mellitus, 
either causally or based on aggravation.  Thus, the Board 
concludes that service connection is not warranted on a 
secondary basis.  

In sum, for the reasons enunciated above, service connection 
for hypertension is not warranted on a presumptive, direct, 
or secondary basis.  

The Veteran himself has not alleged the onset of 
symptomatology while on active duty nor is there any other 
evidence suggesting that hypertension was incurred within one 
year of service.  As noted, the Veteran has asserted that he 
has hypertension due to exposure to herbicides.  However, as 
discussed in detail above, a lay person is not considered 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking hypertension to herbicide 
exposure.   See Jandreau, supra.  Therefore, the lay 
assertions of the Veteran are of no probative value.  

The Board is unable to identify a reasonable basis for 
granting service connection for hypertension.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance of the evidence is against the claim.

Pulmonary Disease

The Veteran avers that he has pulmonary disease due to 
exposure to herbicides in service.  

As noted, the medical records associated with the claims file 
denote a diagnosis of COPD.  The Veteran is presumed to have 
been exposed to herbicides during military service.  However, 
COPD is not a disability for which service connection may be 
granted on a presumptive basis.  Consequently, service 
connection for pulmonary disease is not warranted on a 
presumptive basis.  38 C.F.R. § 3.309(e).  

The Board will next consider whether service connection is 
warranted on a direct basis.  There was an indication in the 
August 1967 separation examination that the Veteran had a 
history of frequent colds, and an attack of asthma eight 
years before (prior to service) with no recurrence.  The 
Veteran's STRs do not document any complaints, findings, or 
treatment for any chronic pulmonary disorders.  The VA 
outpatient treatment reports document a diagnosis of COPD in 
2001.  However, there is no medical evidence linking the 
Veteran's COPD to his military service including exposure to 
herbicides.  Consequently, service connection is not 
warranted on a direct basis.   

In sum, for the reasons enunciated above, service connection 
for pulmonary disease is not warranted on a presumptive or 
direct basis.  

The Veteran himself has not alleged the onset of 
symptomatology while on active duty.  As noted, the Veteran 
has asserted that he has pulmonary disease due to exposure to 
herbicides.  However, as discussed in detail above, a lay 
person is not considered competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
pulmonary disease to herbicide exposure.   See Jandreau, 
supra.  Therefore, the lay assertions of the Veteran are of 
no probative value.  

The Board is unable to identify a reasonable basis for 
granting service connection for pulmonary disease.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The preponderance of the evidence is against 
the claim.


ORDER

Entitlement to an increased rating for right knee 
meniscectomy and removal of ganglion cyst, currently rated as 
20 percent disabling is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pulmonary disease is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


